Citation Nr: 9936218	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-48 959A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, in the calculated amount of 
$1,926.27, paid pursuant to Chapter 30, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from October 1985 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).

The Board notes further, that information of record indicates 
that the veteran had also placed three other issues in 
appellate status.  These issues included entitlement to an 
increased evaluation for service-connected schizophrenia, 
entitlement to an increased evaluation for status post 
fracture of the pelvis with deformity of the left acetabulum, 
left pubis and left ischium, and entitlement to a temporary 
total evaluation pursuant to the provisions of 38 C.F.R. 
§ 4.29 for hospitalization in excess of 21 days for a 
service-connected disability.  In a September 1998 rating 
decision, the RO increased the evaluation assigned the 
veteran's service-connected psychiatric disorder to 100 
percent effective from April 23, 1996, the date of the claim.  
That same date, he was sent a supplemental statement of the 
case on the two issues remaining in appellate status, and he 
was also subsequently provided notice of the favorable 
decision on the increased rating issue.  However, in an 
"Appeal Response" dated in September 1998, the veteran 
indicated that he considered his appeal satisfied on all 
issues and did not wish to continue his appeal.  Thus, no 
further action by the Board is indicated on the other two 
issues at this time. 


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received by the RO following a May 1996 decision of the 
COWC which denied a waiver of recovery of an overpayment of 
educational assistance benefits.

2.  In July 1997, prior to the promulgation of a decision by 
the Board, the veteran provided written notification, through 
his authorized representative, that he wished to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the veteran filed a notice of 
disagreement in September 1996 to a May 1996 of the COWC that 
denied a waiver of recovery of an overpayment of educational 
assistance benefits.  Thereafter, the veteran filed a timely 
substantive appeal in December 1996.  However, by VA Form 21-
4138 dated July 1997, the veteran expressed his wish to 
withdraw his appeal.  In October 1999 written argument 
submitted to the Board, the veteran's representative 
reiterated the veteran's wish to withdraw his appeal.

Under the provisions of 38 C.F.R. § 20.204(b),(c) (1999), a 
substantive appeal may be withdrawn in writing by the 
veteran, or in certain circumstances, by the veteran's 
representative, at any time before the Board promulgates a 
decision.  Accordingly, the Board lacks jurisdiction over the 
issue on appeal and the appeal is dismissed.



ORDER

The appeal of the issue of entitlement to a waiver of 
recovery of an overpayment of educational assistance 
benefits, in the calculated amount of $1,926.27, paid 
pursuant to Chapter 30, Title 38, United States Code, is 
dismissed.



		
S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



